ORDER
O’MALLEY, Circuit Judge.
The parties jointly move to remand this case to the United States District Court for the Southern District of New York due to settlement.
The parties state they have settled the case and requested an indicative ruling indicating from the district court, pursuant to Fed.R.Civ.P. 62.1, whether the district court would defer, deny, or grant a motion to vacate the underlying judgment if the case were remanded. The district court indicated pursuant to Rule 62.1(a)(3) that it would grant the motion.
In remanding this case to the District Court to consider the motioñ for vacatur, the Federal Circuit takes no position as to whether the District Court should grant the motion for vacatur.
Upon consideration thereof,
It Is Ordered That:
The motion is granted.